ASSEMBLY FEATURES AND METHODS FOR A PEEL-AND-PLACE DRESSING FOR USE WITH NEGATIVE-PRESSURE TREATMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Applicant’s request for continued examination filed on December 15, 2020, was received.  A new Information Disclosure Statement was filed.
The newly cited references have been fully considered but are not found to affect the previous determination of the instant claims’ allowability.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims:
Cancel nonelected claims 15-34, the election having been made without traverse.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are found allowable because the prior art does not teach a method of assembling a composite dressing as claimed, and particularly providing an assembly station having a plurality of retaining pins, placing first and second layers having the claimed structure on the assembly structure, and engaging apertures/alignment areas thereof with the retaining pins, so as to align apertures of the first layer with fluid restrictions of the second layer.  While the prior art teaches multilayer composite dressings including a layer with apertures to allow negative pressure to be applied to a wound site, the prior art does not teach aligning these apertures with fluid restrictions of a second layer using an assembly station having retaining pins in the manner claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855.  The examiner can normally be reached on 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                                                                                                                                                                                                                    
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745